                                    296 Filed 05/12/21
Case 1:18-cv-01781-PGG-BCM Document 298       05/11/21 Page 1 of 6




                                XXXXXXXXX
                                         296 Filed 05/12/21
     Case 1:18-cv-01781-PGG-BCM Document 298       05/11/21 Page 2 of 6




The Clerk of Court is directed not to
terminate any party other than Michelo.

       May 12, 2021
                                    296 Filed 05/12/21
Case 1:18-cv-01781-PGG-BCM Document 298       05/11/21 Page 3 of 6
                                    296 Filed 05/12/21
Case 1:18-cv-01781-PGG-BCM Document 298       05/11/21 Page 4 of 6
                                    296 Filed 05/12/21
Case 1:18-cv-01781-PGG-BCM Document 298       05/11/21 Page 5 of 6
                                    296 Filed 05/12/21
Case 1:18-cv-01781-PGG-BCM Document 298       05/11/21 Page 6 of 6
